DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Interview Summary
Please see attached Form PTO-413.   

Specification
The amendment filed 10/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The phrase “pole-type” in the amended title. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Specification recites that the “working machine 2 is a pole saw” (para. 47); and “the working machine 2 may, for example, be a pole hedge trimmer, a trimmer, or a palm tree cutter” (para. 100). However, the originally-filed disclosure does not support the claimed phrasing of “pole-type”. 
Therefore, the phrase “pole-type” in each of Claims 1 and 3-6 is new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-6, the inclusion of the term “-type” in the phrase "pole-type" extends the scope of the expression so as to render it indefinite in accordance with MPEP 2173.05(b)(III)(E). 

Claim Rejections - 35 USC § 103
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer et al. (US 2018/0104809), in view of Dayton et al. (US 2010/0288520).
Regarding the claims, Dryer discloses the following: 
1. (Currently Amended): A pole-type working machine, comprising: a pipe (120); a body unit (122) disposed at a rear end (fig. 9) of the pipe (120) and comprising a grip (226) configured to be gripped by an operator and a prime mover (202); a tool unit (104) disposed at a front end (fig. 9) of the pipe (120) and comprising a front tool (system is modular, allowing different types of attachments by para. 34); a shaft (314) disposed inside (fig. 9) the pipe (120) and configured to transmit power of the prime mover to the front tool; a bearing (shown unlabeled in fig. 9) disposed inside the pipe (120) and rotatably supporting the shaft (314); a speed reducer (246) disposed between the shaft (314) and the prime mover (202), wherein the speed reducer is configured to make a rotational speed of the shaft lower than a rotational speed of the prime mover (i.e., in the shown arrangement, a speed reducer necessarily reduces the speed of the shaft 314 lower than the output speed of the motor 202). 

    PNG
    media_image1.png
    553
    778
    media_image1.png
    Greyscale

However, Dryer does not disclose a speed increaser disposed between the shaft and the front tool, and the speed increaser is configured to make a rotational speed of the front tool higher than the rotational speed of the shaft. 
Dayton teaches a modular front tool (fig. 52) with a speed increaser (bevel gears 5220, 5222 may be either of gear reduction or increases, para. 172; fig. 52). 

    PNG
    media_image2.png
    612
    771
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the disclosures of Dayton and Dryer such that Dayton’s tool with a speed increaser replaces Dryer’s tool 104, for the expected advantage of expanding the functionality of the tool (i.e., allowing the tool to carry out multiple functions by Dayton’s para. 6), for instance to include window washing (Dayton, para. 14). The combination meets the claimed limitations insomuch as Dayton’s speed increaser (5220, 5222), as combined, is disposed between Dryer’s shaft (314) and the front tool (Dayton’s fig. 52); and the speed increaser (Dayton: 5220, 5222) is configured to make a rotational speed of the front tool (i.e., Dayton: 5224) higher than the rotational speed of the shaft (Dryer: 314). 
5. (Currently Amended): The pole-type working machine according to claim 1, wherein the speed increaser comprises bevel gears (Dayton: bevel gears 5220, 5222).  
6. (Currently Amended): The pole-type working machine according to claim 1, wherein the prime mover is a motor (Dryer: electric motor 202).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dryer et al. (US 2018/0104809) and Dayton et al. (US 2010/0288520), in view of Li et al. (US 2017/0326712).
Dryer discloses the speed reducer (246); but does not disclose helical gears. 
Li is in the related field of driving devices for power tools (abstract) and teaches a speed reducer (60) comprising helical gears (paras. 9, 34); and evidences the benefit of the gearbox in power tool applications (paras. 2, 15, 21, 37) to be an increased effective transmission ratio without an increase in size (para. 34); and/or a reduced cost (para. 21). Further, it was common knowledge in the art that using speed reduction gearing at the output of a motor advantageously saves energy/cost by meeting a desired output torque with less current or a smaller motor. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the speed reducer arrangement as taught by Li in place of the speed reducer arrangement of Dryer, for the expected benefit of transmitting power with an increased effective transmission ratio that does not increase the size of the apparatus; or to save energy or cost by meeting a desired output torque with less current or with a smaller motor.    

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to the deficiencies of the prior art of Omi and Li regarding the claimed arrangement of speed increaser and speed reducer (e.g., thrust of page 7) have been fully considered and are persuasive.  The rejections of the claims been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Dyer et al. (US 2018/0104809) and Dayton et al. (US 2010/0288520), and Dyer, Dayton, and Li et al. (US 2017/0326712). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Pickett et al. (US 2015/0068050) discloses a working machine, comprising: a pipe (110); a body unit (102) disposed at a rear end (110a) of the pipe (110) and comprising a grip (104) configured to be gripped by an operator (para. 23) and a prime mover (106); a tool unit (114) disposed at a front end (110b) of the pipe (110) and comprising a front tool (para. 34); a shaft (112) disposed inside (fig. 1) the pipe (110) and configured to transmit power of the prime mover to the front tool (para. 33). Further, Pickett discloses a gear box 108, and teaches an embodiment (paras. 32, 38) where the gear box 108 is disposed between the shaft (112) and the prime mover (106); or an embodiment (para. 32) where the gear box 108 disposed between the shaft (112) and the front tool (114). However, Pickett is explicitly silent regarding the gear box 108 being a speed reducer, wherein the speed reducer is configured to make a rotational speed of the shaft lower than a rotational speed of the prime mover; or the gear box 108 being a speed increaser, wherein the speed increaser is configured to make a rotational speed of the front tool higher than the rotational speed of the shaft; and does not disclose the structure of a bearing disposed inside the pipe and rotatably supporting the shaft.  

    PNG
    media_image3.png
    337
    1349
    media_image3.png
    Greyscale

The prior art of Li et al. (CN 106312894) discloses a digital distribution unit tail electric tightening device comprising a clamping and rotating mechanism and a driving mechanism, where the clamping mechanism (fig. 3) comprises an outer sleeve 1, collet 2, and gear transmission mechanism 8; and the driving mechanism (fig. 2) comprises a main electric gear drive 15; and discloses that the transmission ratio of the gear transmission mechanism 8 is less than 8, which is a speed increaser. However, Li is silent regarding the explicit structure of the driving mechanism, and therefore does not disclose a speed reducer. 

    PNG
    media_image4.png
    587
    559
    media_image4.png
    Greyscale

The prior art of Murphy (US 2008/0135271) discloses a working machine, comprising: a pipe (12); a body unit disposed at a rear end (fig. 1) of the pipe (12) and comprising a grip (i.e., housing 12 is sized such that it may be gripped by a user) configured to be gripped by an operator and a prime mover (powered rotational drive device, para. 10); a tool unit (100a, 100b, 100c) disposed at a front end (fig. 1) of the pipe (12) and comprising a front tool (100a, 100b, 100c); a shaft (either 42 or 70) disposed inside (figs. 1-2) the pipe (12) and configured to transmit power of the prime mover to the front tool; a bearing (56, 58, or 80) disposed inside the pipe (12) and rotatably supporting the shaft (either 42 or 70); a speed increaser (16 by para. 7) disposed between the shaft (either 42 or 70) and the front tool (100a, 100b, 100c), and the speed increaser is configured to make a rotational speed of the front tool higher than the rotational speed of the shaft (para. 7). However, Murphy does not disclose a speed reducer disposed between the shaft and the prime mover, wherein the speed reducer is configured to make a rotational speed of the shaft lower than a rotational speed of the prime mover. 

    PNG
    media_image5.png
    949
    1307
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658